[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 10-10775                ELEVENTH CIRCUIT
                          Non-Argument Calendar             JANUARY 24, 2011
                        ________________________               JOHN LEY
                                                                CLERK
                D.C. Docket Nos. 2:08-cr-00019-RWS-SSC-1,

                             2:09-cr-00004-RWS-1

UNITED STATES OF AMERICA,

                                                       Plaintiff Appellee,

                                    versus

BRUCE ALLEN HUGHES,
a.k.a. Brian Scott Hughes,
a.k.a. Bruce Alan Hughes,
a.k.a. Brian Allen Hughes,
lllllllllllllllllllll                                    Defendant Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (January 24, 2011)

Before TJOFLAT, HULL and MARTIN, Circuit Judges.

PER CURIAM:
      Between May 7, 1997, and February 21, appellant engaged in a massive

armed bank robbery spree throughout northern Georgia and Tennessee. In all, the

authorities concluded that he was involved in 29 armed bank robberies. Two

grand juries indicted him for, and he pled guilty to, committing the following

offenses set out in Title 18 of the U. S. Code: two counts of conspiring to interfere

with commerce, in violation of § 1951; five counts of bank robbery, in violation of

§ 2113(a) & (d); five counts of using a firearm during and in relation to a crime of

violence, in violation of § 924(c); one count of felon in possession of a firearm, in

violation of § 922(g)(1). The district court sentenced Hughes to a total of 1524

months’ imprisonment. Specifically, for the two conspiracy counts and the five

bank robbery counts, the court imposed sentences of 240 months’ imprisonment.

For the count of possession of a firearm by a felon, the court imposed a sentence

of 120 months. All of these sentences were ordered to run concurrently with each

other. For the five counts of using a firearm during and in relation to a crime of

violence, the court imposed statutory minimum sentences of 84 months on the first

count and 300 months on each of the other four counts, to run consecutively to

each other and to the remaining counts of the indictments. Hughes now appeals,

presenting several arguments.

                                         I.

                                          2
      Hughes argues that the district court erred in imposing consecutive, rather

than concurrent, sentences under 18 U.S.C. § 924(c) for his convictions for using a

firearm during and in relation to a crime of violence. We review de novo the

question of statutory interpretation his argument presents. United States v. Tate,

586 F.3d 936, 946 (11th Cir. 2009), cert. denied, (U.S. Nov. 29, 2010) (No. 09-

8888).

                                         A.

      First, Hughes argues that the “except” clause in 18 U.S.C. § 924(c) prevents

the imposition of consecutive sentences.

      The relevant provision states:

      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or drug
      trafficking crime (including a crime of violence or drug trafficking
      crime that provides for an enhanced punishment if committed by the
      use of a deadly or dangerous weapon or device) for which the person
      may be prosecuted in a court of the United States, uses or carries a
      firearm, or who, in furtherance of any such crime, possesses a firearm,
      shall, in addition to the punishment provided for such crime of
      violence or drug trafficking crime . . .

18 U.S.C. § 924(c)(1)(A). The subsection then lists mandatory minimum

punishments for various specific acts. Id. § 924(c)(1)(A). If a firearm is

brandished, the minimum term is seven years’ imprisonment. Id.

§ 924(c)(1)(A)(ii). The statute further states: “In the case of a second or

                                           3
subsequent conviction under this subsection, the person shall . . . be sentenced to a

term of imprisonment of not less than 25 years.” Id. § 924(c)(1)(C)(i). Moreover,

“no term of imprisonment imposed on a person under this subsection shall run

concurrently with any other term of imprisonment imposed on the person.” Id.

§ 924(c)(1)(D)(ii).

      In United States v. Tate, 586 F.3d 936, 946-47 (11th Cir. 2009), we held

that the “except” clause did not prevent the imposition of consecutive sentences

for each of the defendant’s firearm convictions under § 924(c). See also United

States v. Phaknikone, 605 F.3d 1099, 1111 (11th Cir. 2010) (“Section 924 requires

consecutive sentences for [defendant’s] convictions under that statute.”).

Recently, the Supreme Court agreed, interpreting the “except” clause to allow

consecutive sentences. Abbott v. United States, 562 U.S. __, 131 S.Ct. 18, 22-31,

178 L.Ed.2d 348 (2010). Abbott held that a defendant is “subject to the highest

mandatory minimum specified for his conduct in § 924(c), unless another

provision of law directed to conduct proscribed by § 924(c) imposes an even

greater mandatory minimum.” Id. at __, 131 S.Ct. at 23.

      In light of Tate and Abbott, Hughes’s argument regarding the “except”

clause of § 924(c) is foreclosed.

                                         B.


                                          4
      Hughes argues that his convictions under § 924(c) could not be deemed

“second or subsequent,” since the district court accepted his plea of guilty on all

counts simultaneously, and, therefore, the Supreme Court’s decision in United

States v. Deal, 508 U.S. 129, 113 S.Ct. 1993, 124 L.Ed.2d 44 (1993), is

inapplicable. Furthermore, Hughes contends that Deal was wrongly decided.

      The Supreme Court in Deal reasoned that “conviction” means a “finding of

guilt by a judge or jury,” and “findings of guilt on several counts are necessarily

arrived at successively in time.” Deal, 508 U.S. at 132-33 & n.1, 113 S.Ct. at

1996-97 & n.1. Therefore, multiple convictions in the same prosecution were

“second or subsequent” under § 924(c), and warranted consecutive sentences. Id.

at 131-37, 113 S.Ct. at 1995-99. While Deal does not specifically address guilty

pleas, we analyzed § 924(c) prior to Deal and explained that, while “subsequent”

means “following in time, order, or place,” the term “second” only means “one

more after the first, or another or additional conviction.” United States v.

Rawlings, 821 F.2d 1543, 1545 (11th Cir. 1987). Therefore, multiple § 924(c)

convictions stemming from the same indictment triggered the enhanced penalty

provision. Id. We reasoned that interpreting the statute any differently would lead

to “incongruous results,” encouraging prosecutors to bring separate indictments

for each § 924(c) violation in order to secure the enhanced penalty. Id. at 1546.


                                          5
      Under the interpretation of § 924(c) advanced in Rawlings, 821 F.2d at

1545-46, Hughes’s argument fails. Furthermore, we are bound to follow the

Supreme Court’s precedent. Accordingly, the district court committed no error in

imposing consecutive 300 months’ sentences for Hughes’s multiple § 924(c)

convictions.

                                           II.

      Hughes contends that his total sentence of 1524 months is substantively

unreasonable and is unlawful under 18 U.S.C. § 3553(a). Specifically, given his

age at the time of sentencing, he would not outlive even his combined mandatory

minimum sentences of 107 years, which were imposed for the § 924(c) violations.

Therefore, imposing non-mandatory additional terms for his other counts made the

total sentence “greater than necessary” under § 3553(a). He argues that one day

for the non-mandatory sentences would have been sufficient.

      If a party fails to preserve an issue for appeal by making a proper objection,

we review the issue for plain error, which requires the appellant to establish “(1)

that there was error (2) that was plain; (3) that affected his substantial rights; and

(4) that seriously affected the fairness, integrity, or public reputation of the judicial

proceeding.” United States v. Straub, 508 F.3d 1003, 1008 (11th Cir. 2007); see

also Fed.R.Crim.P. 52(b).


                                            6
      We review the reasonableness of a sentence under a “deferential abuse-of-

discretion standard.” Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591,

169 L.Ed.2d 445 (2007). The district court must impose a sentence “sufficient,

but not greater than necessary” to comply with the purposes of sentencing set forth

in § 3553(a)(2), which include the need of the sentence to reflect the seriousness

of the offense, promote respect for the law, provide just punishment for the

offense, deter criminal conduct, and protect the public from future criminal

conduct by the defendant. 18 U.S.C. § 3553(a)(2). Other factors to be considered

include the nature of the offense, the history and characteristics of the defendant,

the available sentences, the Sentencing Guidelines’ policy statements and

applicable Guidelines sentence range, the need to avoid unwarranted sentence

disparities, and the need to provide restitution to victims. 18 U.S.C. § 3553(a)(1),

(3)-(7). We ordinarily expect a sentence within the sentence range to be

reasonable, and remand for resentencing only if the district court committed a

“clear error of judgment” in weighing the § 3553(a) factors. United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008), cert. denied, 129 S.Ct. 2848

(2009). “The review for substantive unreasonableness involves examining the

totality of the circumstances, including an inquiry into whether the statutory

factors in § 3553(a) support the sentence in question.” Id.


                                          7
      Hughes failed to object to the reasonableness of his total sentence.

Specifically, before or during the sentencing hearing, he neither asked for leniency

under 18 U.S.C. § 3553(a) nor for sentences below the Guidelines prescribed

sentence range; thus, his claims warrant review only for plain error. Here, the

district court committed no error, plain or otherwise, since Hughes failed to show

that his sentences, individually or combined, were substantively unreasonable. As

reflected in the record, the district court considered the relevant § 3553(a) factors

and reasonably determined that nothing less than sentences within the Guidelines

sentence range, as indicated above, would be a sufficient punishment for Hughes’s

multiple offenses. Accordingly, the imposition of the sentences at issue did not

constitute an abuse of discretion.

      AFFIRMED.




                                          8